DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2017/0292381 A1).
Regarding claim 7, Ishii discloses a turbocharger (1) comprising:
a housing (7) including a first scroll flow path (19a) and a second scroll flow path (19b) formed so as to surround a predetermined axis; and a turbine wheel (8) having front edges (22a) for receiving a working fluid from the first scroll flow path (19a) and the second scroll flow path (19b), the turbine wheel (8) being disposed in the housing (7) so as to be surrounded by the first scroll flow path and the second scroll flow path with 
Ishii is silent as to the difference between the first attack angel θ1 and the second attack angle θ2 is between 1 to 10 degrees. However, from figure 6, it appears the difference between the two angles is within the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii by choosing from a finite number of identified, predictable solutions (different attack angles) with a reasonable 
Regarding claim 8, wherein each front edge includes a third portion (attack angle having zero angle, paragraph [0052]) formed between the first portion and the second portion, the third portion having a region parallel to the virtual plane.
Regarding claim 9, wherein at each front edge (22a), a length from the axis to the front edge is constant (because the leading edge 22a is constant) along the axis.
Regarding claim 11, wherein at each front edge (22a), a length from the axis to the front edge is constant along the axis.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2917/0292381 A1) in view of Hoshi et al. (US 2014/0356153 A1).
Ishii discloses all the limitations as applied to claims 7-9 and 11 above, but is silent as to the partition wall is inclined with respect to the virtual plane orthogonal to the axis at an angle of 30 to 50 degrees.
Hoshi discloses an inclined separation wall (25) that appears to be at 45 degrees; see figures 1-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii by using an inclined separation wall as disclosed by Hoshi to suppress turbulence of the flow of the exhaust gases.
Regarding claim 12, wherein the housing includes a partition wall (25) separating the first scroll flow path (22) and the second scroll flow path (21) from each other, and a 
Regarding claim 13, wherein the housing includes a partition wall (25) separating the first scroll flow path (22) and the second scroll flow path (21) from each other, and a direction in which the partition wall (25) extends is inclined with respect to a virtual plane orthogonal to the axis at an angle of 30 to 50 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose twin-scroll turbochargers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747